Citation Nr: 1533805	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  12-28 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus, to include as secondary to service-connected bilateral hearing loss disability and diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from January 1966 to November 1969. 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In December 2013, the Board remanded the Veteran's claim.  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran's tinnitus is not related to his military service and is not due to or aggravated by his service-connected bilateral hearing loss disability or diabetes mellitus.


CONCLUSION OF LAW

Entitlement to service connection for tinnitus, to include as secondary to service-connected bilateral hearing loss disability and diabetes mellitus, type II is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to service connection for tinnitus, to include as secondary to service-connected bilateral hearing loss disability and diabetes mellitus, type II.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issue on appeal will then be analyzed and a decision rendered.

Stegall concerns

As alluded to above, in December 2013, the Board remanded this claim and ordered either the agency of original jurisdiction (AOJ) or Appeals Management Center (AMC) to obtain outstanding Social Security Administration (SSA) records and obtain a VA medical opinion as to the etiology of the Veteran's tinnitus.  The Veteran's claim was then to be readjudicated.  

Pursuant to the Board's remand instructions, the Veteran's outstanding SSA records were obtained and associated with the claims folder.  Also, a VA medical opinion was obtained as to the etiology of the Veteran's tinnitus.  Although the Board finds that the medical opinion is not adequate for VA evaluation purposes, the Board notes that a VHA opinion was thereafter obtained which the Board has found to be adequate for evaluation purposes and associated with the claims folder.  The Veteran's tinnitus claim was readjudicated via an April 2014 supplemental statement of the case (SSOC).  

Accordingly, the Board's remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].  To the extent that the VA examination obtained on remand was not adequate, such inadequacy does not prejudice the Veteran as an adequate medical opinion was thereafter obtained by the Board.  


Duties to Notify and Assist

VA has a duty to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  This notice must specifically inform the claimant of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013).  In a letter mailed to the Veteran in April 2010, prior to the initial adjudication of his claim, VA satisfied this duty.

VA also has a duty to assist a claimant in the development of his claim. See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  Here, reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim.  The pertinent evidence of record includes the Veteran's statements, service treatment records, SSA records, and post-service private treatment records.  

Additionally, as discussed above, a VHA opinion was obtained as to whether the Veteran's tinnitus is related to his military service and/or service-connected bilateral hearing loss disability and diabetes mellitus.  The VHA opinion reports reflects that the examiner reviewed the Veteran's past medical history, reviewed the Veteran's electronic claims folder, and provided opinions which are supported by a rationale.  The Board concludes that the VHA opinion report is adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2014); see also Barr v.  Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate]. 

The Board finds that under the circumstances of this case, VA has satisfied the notification and assistance provisions of the law, and that no further action need be undertaken on the Veteran's behalf.


Service connection for tinnitus

The Veteran contends that he has tinnitus that is related to his military service, to include noise exposure, or is alternatively caused or aggravated by his service-connected bilateral hearing loss and/or diabetes mellitus, including medication taken for the diabetes.    

Pertinent legal criteria

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).

In order to establish service connection for the claimed disorder, there must be 
(1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

For certain chronic disorders, including organic disease of the nervous system, service connection may be presumed to have been incurred in service if the disease becomes manifest to a compensable degree within one year following separation from service.  See 38 U.S.C.A. §§  1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2014).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact or chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2014).

Service connection may be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a) (2014); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Direct and presumptive service connection

As detailed above, in order to establish service connection on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence of a disease or injury; and (3) evidence of a nexus between (1) and (2).  See Hickson, supra.

In this matter, the evidence of record establishes that the Veteran has tinnitus.  The diagnosis is noted in multiple VA examination reports.  See, e.g., the March 2010 VA examination report.  Moreover, the record establishes that the Veteran was exposed to acoustic trauma during active service.  The Veteran served in the military as an aircraft mechanic, and the Board finds his report of noise exposure from aircraft engines and machines to be credible.  

However, a service connection finding for tinnitus is unwarranted because the evidence indicates that the Veteran's tinnitus is unrelated to the acoustic trauma he experienced during service.  The Veteran's service treatment records do not note any complaints, treatment, or diagnoses of tinnitus.  The earliest evidence of tinnitus is noted when the Veteran filed a claim of entitlement to service connection for tinnitus in April 2003, over 30 years after discharge from service.  Further, as stated above, the Veteran has provided conflicting reports as to the onset of his tinnitus.  Notably, he reported to a July 2003 VA examiner that the tinnitus developed over the last 20-30 years, and he also reported to a March 2010 VA examiner that the onset of the tinnitus was 1 year ago.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability may be considered in evaluating a claim of service connection).  In the April 2003 claim, the Veteran reported that tinnitus began in service.  In a September 2010 statement, the Veteran's representative indicated "there is no reason to doubt the credibility of the [V]eteran reporting having ringing in the ears since service."  However, as inconsistent statements regarding onset of the disability have been provided, the assertion of onset of the disability in service is not entitled to a finding of credibility.

Moreover, the only medical opinions of record which pertain to the etiology of the Veteran's tinnitus, in particular the April 2015 VHA opinion, found service likely unrelated to the Veteran's tinnitus.  The VHA reviewer noted a review of the claims file and indicated consideration of the Veteran's entire medical history.  The VHA reviewer supported the opinion by noting the absence of evidence of a chronic disorder during service.  The clinician also reasoned that associating tinnitus years to decades after service with prior noise exposure during service and with a concurrent normal audiogram is not a reasonable medical conclusion.  The VHA reviewer's opinion is supported by opinions by VA examiners in July 2003 and June 2010 as well as in January 2014.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion).  

Based on the evidence of record, a service connection finding for tinnitus is unwarranted under 38 C.F.R. §§ 3.303, 3.307, 3.309.  The credible, competent and probative evidence of record does not indicate that chronic tinnitus began during service as the result of noise he experienced during service.  The evidence does not indicate onset of chronic tinnitus within the first year of discharge from service in 1969.  Moreover, the evidence does not indicate a continuity of symptomatology of tinnitus following discharge from service in light of the inconsistent statements of record concerning onset of the disability.  

As such, the preponderance of the evidence of record indicates that the Veteran's tinnitus did not have its onset during service, did not manifest within one year of his discharge from service, and is not otherwise related to service.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  Service connection for tinnitus is therefore unwarranted on a direct or presumptive basis.  38 C.F.R. §§ 3.303, 3.307, 3.309.  

Secondary service connection

In order to establish service connection on a secondary basis, there must be (1) evidence of a current disability; (2) a service-connected disability; and (3) evidence of a nexus between elements (1) and (2).  See Wallin, supra.

As discussed above, with respect to element (1), current disability, the competent medical evidence of record indicates that the Veteran suffers from tinnitus.  Accordingly, element (1), current disability, is satisfied.  Additionally, the Veteran is currently service-connected for a bilateral hearing loss disability and diabetes mellitus.  Element (2) is therefore also satisfied.    

Turning to crucial element (3), nexus, the Board has carefully evaluated the evidence and, for reasons stated immediately below, finds that a preponderance of the competent, credible and probative evidence of record is against a finding that the Veteran's current tinnitus is due to or aggravated by his bilateral hearing loss disability and diabetes mellitus.

Specifically, the Veteran's claims folder was forwarded to a VHA reviewer, R.W., M.D., VACS in April 2015.  After review of the Veteran's claims folder and consideration of the Veteran's medical history, the VHA reviewer concluded that the Veteran's tinnitus is less likely than not caused or aggravated by his bilateral hearing loss disability and diabetes, to include medication taken for the diabetes.    

With regard to the finding that the Veteran's tinnitus is not caused or aggravated by the bilateral hearing loss disability, the VHA reviewer's rationale for his conclusion was based on his review of the July 2003 VA examination report at which time the Veteran noted ear buzzing several times a week for 20 to 30 years and in March 2010 he noted ringing that had come and gone for the past year.  He also noted general medical texts, including the Merck manual and Harrison's text which correlate tinnitus and hearing loss.  Dr. R.W. opined that although these texts document an association, the references are general medical texts and not used or cited typically by either audiologists or otolaryngologists.  He further reported that many causes of tinnitus are associated with hearing loss and/or hearing loss but not invariably.  Tinnitus conversely may be very bothersome with no hearing loss or noise exposure and may be associated with other factors or no identifiable causes.  Dr. R.W. also indicated that due to the sporadic description of tinnitus by the Veteran for a number of years and only for the past year cited in 2010, there is little to no likelihood of association with service-connected hearing loss.  Further, Dr. R.W. reported that there is no generally accepted evidence to support worsening of tinnitus due to some lingering or late-developing effect from the service-connected bilateral hearing loss.

With respect to the finding that the Veteran's tinnitus is not caused or aggravated by his diabetes, to include medication taken for the diabetes, Dr. R.W. reported that he could not determine an association between diabetes and tinnitus based on his review of medical literature.  In particular, he determined that hearing testing for diabetics, whether well- or poorly-controlled, is not now nor has it ever been routinely advised, in contrast to ophthalmologic testing and that for peripheral neuropathy.  He further noted that evaluation for tinnitus as a patient complaint does not routinely include screening or evaluation for diabetes mellitus.  Although he noted that medical literature showed that patients with poorly controlled diabetes did have poorer hearing of a small degree at selected frequencies and had more hearing related quality of life issues, it did not demonstrate a causal relationship.  Further, his review of medical literature demonstrated risk factors associating hearing impairment in diabetic patients with diabetes but not the underlying disease itself or degree of glucose control.  He also noted that age and the duration of diabetes mellitus play important roles in the occurrence of diabetes-related hearing loss.  He also cited a major article (Tunkel, DE, et al: Clinical Practice Guideline: Tinnitus Otolaryngology Head and Neck Surgery 2014 151:S1) by the American Academy of Otolaryngology-Head and Neck Surgery on this topic.  The article cited an association but did not specifically indicate or prove causation or specifically address worsening.  The clinician quoted from the article: "The prevalence of tinnitus is higher among males, non-hispanic whites, individuals with a body mass index (BMI) of = 30 kg/m², or those with a diagnosis of hypertension, diabetes mellitus, dyslipidemia, or anxiety disorder."  The examiner also noted a review of package inserts (as are required by the FDA) of the medication the Veteran took for the diabetes, which included Glucotrol, Glimepiride, Metformin, Victoza (liraglutide), and Lantus, and determined from the review that there was no association between use of this medication and tinnitus.

The April 2015 VHA reviewer's report was based upon thorough analysis of the Veteran's entire history.  See Bloom, supra.   The competent, credible and probative evidence does not contradict the findings of the report.

The Board acknowledges the Veteran's representative's argument in the June 2015 Informal Hearing Presentation (IHP) that the VHA reviewer did not concede the Veteran's in-service noise exposure and that tinnitus has been identified as a possible consequence for the Veteran's medications as well as the Veteran's recent report that his diabetes has worsened.  However, as discussed above, the VHA reviewer acknowledged that the Veteran had in-service noise exposure, although he accurately reported that tinnitus was not noted in the Veteran's service treatment records.  Moreover, he noted a review of medical literature indicating a relationship between diabetes and tinnitus, and determined after a review of the claims folder that in the Veteran's specific case, his diabetes, to include an extensive list of medication taken for treatment, did not cause or aggravate his tinnitus.  Indeed, although the Veteran has reported a worsening of his diabetes, the VHA reviewer noted a list of his medication as well as a review of medical literature which did not support a relationship between the Veteran's diabetes and tinnitus.      

The Board also observes that the Veteran submitted medical articles documenting a relationship between hearing loss and diabetes and tinnitus.  However, the articles submitted by the Veteran are of a general nature and do not contain any information or analysis specific to the Veteran's case.  Additionally, the Court has held that evidence which is speculative, general, or inconclusive in nature cannot support a claim.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  On the contrary, the April 2015 VHA reviewer specifically considered the Veteran's history of tinnitus, and conducted a thorough analysis of the Veteran's medical history.  He thereafter determined that the Veteran's current tinnitus is not caused or aggravated by the service connected hearing loss and diabetes and provided a rationale for his conclusion as discussed above.  The Board therefore finds the April 2015 VHA opinion report to be the most probative evidence in determining whether the Veteran's tinnitus is secondary to his service connected hearing loss and diabetes.    

The Board notes that the Veteran, while entirely competent to report his symptoms both current and past, has presented no clinical evidence of a nexus between his tinnitus and his service-connected bilateral hearing loss disability and diabetes mellitus.  The Board finds that the Veteran as a lay person is not competent to associate any of his claimed symptoms to his service-connected hearing loss and diabetes.  That is, the Veteran is not competent to opine on matters such as the etiology of his current tinnitus.  Such opinion requires medical training and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the medical training to render medical opinions, the Board must find that his contention with regard to a nexus between his tinnitus and service-connected bilateral hearing loss disability and diabetes mellitus is outweighed by the objective evidence of record which is absent a finding of such.  See 38 C.F.R. § 3.159(a)(1) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Accordingly, the statements offered by the Veteran in support of his own claim are not competent evidence of a nexus.

Therefore, the Veteran has not presented competent and probative evidence of a link between his tinnitus and his service-connected bilateral hearing loss disability and diabetes mellitus.  Element (3) of the required criteria for an award of service connection is not met, and the Veteran's claim fails on this basis.  

Conclusion

For the reasons and bases expressed above, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for tinnitus, to include as due to the service-connected bilateral hearing loss disability and diabetes mellitus.  The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for tinnitus, to include as secondary to service-connected bilateral hearing loss disability and diabetes mellitus, type II is denied.




____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


